361 S.W.3d 477 (2012)
Floyd R. BENNETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96810.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
Robert W. Lundt, St. Louis, MO, for Appellant.
Chris Koster, Attorney General Robert J. Bartholomew, Jr., Asst. Attorney General Jefferson City, MO for Respondent.
Before Robert G. Dowd, Jr., P.J. and Mary K. Hoff and Sherri B. Sullivan, JJ.

ORDER
PER CURIAM.
Floyd R. Bennett ("Movant") appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief without an evidentiary hearing because he alleged facts not conclusively refuted by the record which, if proven, would show his trial counsel was ineffective for failing to object to, make a record of, and perfect for appeal the fact that Movant was shackled in the presence of the jury.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).